DETAILED ACTION
	This Office Action is in response to an amendment, filed 11 March 2022, wherein Claims 1-22 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11 March 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:
“A method for adaptive bitrate streaming with early client indication, comprising: transmitting, by a client device to a media server via a network, a request for a first segment of content generated in accordance with a first parameter; monitoring, by the client device, a performance characteristic of the network; transmitting, by the client device to the media server via the network, a notification of a second parameter of a future request for a second segment of content, the second parameter selected based on the monitoring of the performance characteristic of the network, receipt of the notification causing the media server to begin generating the second segment of content in accordance with the second parameter; receiving, by the client device from the media server via the network, the first segment of content; and transmitting, by the client device to the media server via the network, a second request for the second segment of content generated in accordance with the second parameter.”

	The prior art of Liu et al. (US 20130191511) discloses a system that sends early notifications to a proxy server that causes the proxy server to pre-fetch segments from the media server at the specified bitrate in order to be ready for the future request. The prior art of Luby et al. (US 20130227081) discloses a streaming client that monitors network performance and requests different segment bitrates based on the monitored network performance. The prior art of Su et al. (US 20130329781) discloses a streaming server that adds and subtracts enhancement layers based on client requests. The prior art of Shankarraman (US 20140359140) discloses a system for providing content to client devices that briefly discusses transcoding “on-the-fly”.
	What is not disclosed by the prior art is receiving the early notification of parameter for a future request that causes the media server to begin generating the segment for the future request from the client for that segment. Nor would it have been obvious to one of ordinary skill in the art to bridge any potential combination with the closest prior arts, with any reasonable motivation(s), to arrive at the claimed invention without using hindsight reasoning to combine the prior arts. Accordingly, Claims 1-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/SCHQUITA D GOODWIN/Examiner, Art Unit 2459